DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,6-13 are rejected under 35 U.S.C. 112, first paragraph as being a single means claims thus failing to comply with the enablement requirement. A single means or step claim where a means or step recitation does not appear in combination with another recited element, subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re 1,7,21, and 24 Hyatt, 708 F.2d 712, 714-715,218 USPQ 195, 197 (Fed. Cir. 1983).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 6-13 The claimed invention is indefinite as it is directed to a sorting circuit but the claims fail to recite a combination of elements comprised in the sorting circuit that sufficiently support the circuit being metastability-contaning as recited in claim 1.
As per claim 2, “each prefix pair” lacks a proper antecedent basis. 
As per claim 3, “the output bits” lacks a proper antecedent basis. 
As per claim 9, “the fan-out” lacks a proper antecedent basis. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,6-9,9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly Lenzen et al., ("Efficient Metastability-Containing Gray Code 2-Sort").
As per claim 1, Lenzen et al. discloses in section VI, B, a metastability-containing sorting circuit 
As per claim 6, Lenzen et al. discloses in section VI, B, the sorting circuit is a 2-sorting circuit for sorting two input strings.
As per claim 7, Lenzen et al. discloses in section VII, A, the sorting circuit is a sorting network for sorting n strings. 
As per claims 9-11, Lenzen et al. discloses in section V, Remark V.4, using buffers to bound fan-out fan-out constant.  
As per claim 13, Lenzen et al. discloses in section I, under Our Contribution, a transistor-level implementation. 

Claim(s) 1-8 and 12-13 is/are rejected under 35 U.S.C. 102)a)(1) as being clearly ancipated by Bund et al.("Optimal Metastability-Containing Sorting Networks") .
As per claims 1 and 7, Bund clearly disclose a sorting circuit and networks, wherein the circuit is metastability-containing (see the title).
As per claim 2, Bund discloses in section III, last paragraph and in section V.B  circuits for parallel prefix computation of at least two input strings.
 	As per claim 3, Bund disclose in figure 5 sub-circuit for inferring the output bits based on the result of the comparison.
As per claims 4 3and 5, Bund discloses in section III, first paragraph) input strings are binary reflected Gray code encoded (section III, first paragraph)
As per claim 6, Bund discloses in section V.C. and figure 5. the sorting circuit is a 2-sorting circuit for sorting two input strings 
As per claims 8 and 12, Bund discloses in section III, last paragraph, the size and depth of the sorting circuit is O(B) and O(log(B), respectively.
As per claim 13: Bund discloses in the abstract a transistor-level implementation.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bund et al. ("Optimal Metastability-Containing Sorting Networks") in view of Lenzen et al., ("Efficient Metastability-Containing Gray Code 2-Sort").
It is noted that Bund does not specifically disclose using buffers of twice the length of an input string are use to bound the fan-out constant.  However, Lenzen et al. discloses in section V, Remark V.4, using buffers to bound fan-out constant.  It would have been obvious to a person of ordinary skill the art before the effective filling date of the claimed invention to provide Bund circuit buffers of twice the length of an input string to bound the fan-out constant in order to enhance the performance to the circuit.

The prior art made of record and not relied upon disclosing a comparator having prefix cuicuit, is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182